           Case 3:20-cv-00425-MMD-WGC Document 3 Filed 07/17/20 Page 1 of 2



 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT

 7                                      DISTRICT OF NEVADA

 8 HEATH VINCENT FULKERSON,                                Case No.: 3:20-cv-00425-MMD -WGC

 9            Plaintiff,                                                  ORDER

10 v.

11 U.S. DEPARTMENT OF JUSTICE, et al.,

12            Defendants.

13
            On July 16, 2020, Plaintiff filed a Motion to Proceed In Forma Pauperis (IFP). (ECF No.
14
     1.) In reviewing Plaintiff’s motion, the court noted that Plaintiff’s Amended Complaint, which is
15
     attached to the motion to proceed IFP, contains the names and ages of Plaintiff’s minor children.
16
     (ECF No. 1-2 at p. 4, l. 13.)
17
            LR IC 6-1(a)(2) & (3) states in part as follows:
18
                 Parties must refrain from including – or must partially redact, where
19               inclusion is necessary – the following personal-data identifiers from all
                 documents filed with the court, including exhibits, whether filed
20               electronically or in paper, unless the court orders otherwise:
                                                     ***
21               (2) Names of Minor Children. If the involvement of a minor child must
                 be mentioned, only the initials of that child be used.
22               (3) Dates of Birth. If an individual’s date of birth must be included, only
                 the year should be used.
23                                                   ***
          Case 3:20-cv-00425-MMD-WGC Document 3 Filed 07/17/20 Page 2 of 2



 1         IT IS HEREBY ORDERED that the Clerk shall redact the names and ages of Plaintiff’s

 2 minor children listed in Plaintiff’s Amended Complaint (ECF No. 1-2 at p. 4, l. 13).

 3         DATED: July 17, 2020.

 4                                                     ____________________________________
                                                       WILLIAM G. COBB
 5                                                      UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   2
